Citation Nr: 9920987	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  97-04 668	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs
Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for 
bacillary dysentery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran had active service from May 1942 to September 
1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1996 rating decision by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran's notice of 
disagreement was received in November 1996.  A statement of 
the case was mailed to the veteran in January 1997.  The 
veteran's substantive appeal was received in January 1997.  
The Board remanded the case for further development in May 
1998.

In February 1997, the veteran testified at a personal hearing 
before a hearing officer at the RO.  At that time, the 
veteran raised this issues of entitlement to service 
connection for vasculitis and a kidney disability.  The Board 
refers these issues to the RO for appropriate action.  

FINDING OF FACT

The medical evidence reflects that the veteran's service-
connected bacillary dysentery is currently asymptomatic.


CONCLUSION OF LAW

A compensable disability rating for the veteran's service-
connected bacillary dysentery is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.31, 4.114, 
Diagnostic Codes 7322-7323 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim as to these issues is well-grounded 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a plausible claim.  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Therefore, although the Board has thoroughly 
reviewed all medical evidence of record, the Board will focus 
primarily on the most recent medical findings regarding the 
current level of the veteran's service-connected disability.

Historically, the Board notes that the veteran was originally 
granted service connection for enteritis, rated as non-
compensable, in a December 1946 rating decision.  In a July 
1949 rating decision, the veteran's service-connected 
disability was recharacterized as bacillary dysentery and the 
non-compensable rating was confirmed and continued.  In 
January 1982 and April 1985 rating decisions, the non-
compensable rating was again confirmed and continued.  The 
veteran appealed the April 1985 determination to the Board.  
In a May 1987 decision, the Board noted that recent medical 
evidence showed that the veteran had diagnoses of residuals 
of bacillary dysentery, irritable colon, and diverticulosis 
of the colon.  The Board indicated that neither irritable 
colon or diverticulosis of the colon were etiologically 
related to the veteran's service-connected bacillary 
dysentery and that the current bowel symptomatology were 
related to those disorders.  Further, the Board found that 
the veteran's bacillary dysentery was asymptomatic.  As such, 
entitlement to a compensable rating for bacillary dysentery 
was denied.  

A review of the current medical evidence shows that the 
veteran was hospitalized in November 1995 at the South Side 
Hospital with symptoms of shortness of breath, coughing, and 
a low grade fever which had been persistent for the previous 
10 days.  He remained in the hospital for one month and 
underwent a series of procedures including a bone marrow 
biopsy, insertion of chest tube, spinal tap, colonoscopy with 
biopsy, and parenteral nutrition.  The fever persisted 
throughout the hospital course.  The veteran was transferred 
to Shadyside Hospital in December 1995 for further evaluation 
of a persistent fever of unknown origin.  The diagnoses upon 
transfer were fever of unknown origin, severe malnutrition, 
hyponatremia, chronic obstructive pulmonary disease, benign 
prostatic hypertrophy, peripheral vascular disease, 
dehydration, tachycardia, esophageal spasm, mild congestive 
heart failure, anemia, and pneumothorax.  The veteran 
underwent extensive work-up at Shadyside Hospital, including 
a liver biopsy and renal biopsy; he remained in the hospital 
for about three weeks.  His primary diagnoses upon discharge 
were systemic vasculitis involving the liver and kidneys and 
fever of unknown origin. 

In order to evaluate the current level of severity of the 
veteran's bacillary dysentery, he was provided a VA 
examination in October 1996.  At that time, the veteran 
reported that his fevers started in 1943 while stationed in 
Africa and that he was hospitalized and diagnosed with fever 
of unknown origin.  Since that time, he reported that he has 
frequent episodes of fever and sweating.  He also complained 
of diarrhea with crampy abdominal pain.  He stated that the 
diarrhea occurs maybe five times a day for about one week and 
then he may not have diarrhea a month.  The diagnoses were 
history of fever of unknown origin and history of diarrhea, 
possibly bacillary dysentery, of unknown etiology, currently 
with residual episode frequently; and history of fever of 
unknown origin as the veteran stated with frequent episodes.  

In February 1997, the veteran testified at a personal hearing 
before a hearing officer at the RO.  At that time, the 
veteran essentially asserted that he still suffers from 
bacillary dysentery which is productive of diarrhea, fevers, 
and headaches.  The veteran also described other nonservice-
connected medical problems.  

Thereafter, in May 1988, the Board remanded the current issue 
on appeal to the RO for the veteran to be afforded a VA 
examination by a gastroenterologist in order to resolve 
whether or not the veteran currently has any active symptoms 
of bacillary dysentery.  

In compliance with the Board's remand, the veteran was 
afforded this examination in September 1998.  At that time, 
the veteran complained of episodes of fever and diarrhea with 
cramping.  The veteran's previous medical records were 
reviewed and physical examination and testing were conducted.  
The examination showed that abdominal sounds were positive in 
all four quadrants; the abdomen was soft, non-tender, and 
without hepatosplenomegaly.  There were no fistulas and 
hemoccult was negative, tan stool.  In sum, the examiner 
stated that the veteran probably had irritable bowel syndrome 
and, considering the veteran's past medical history, the 
veteran could not at this point have bacillary dysentery.  
Further testing was ordered to determine malnutrition and 
anemia.  The impression of the testing was irritable bowel 
syndrome.  

Currently, the veteran contends that his service-connected 
disability is more disabling than represented by the assigned 
rating.  The evaluation assigned for a service-connected 
disability is established by comparing the manifestations 
indicated in the recent medical findings with the criteria in 
the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  
When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Under 38 C.F.R. § 4.31, it is 
provided that where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  

The rating schedule provides that bacillary dysentery is 
rated under the provisions pertaining to ulcerative colitis.  
38 C.F.R. § 4.114, Diagnostic Code 7322.  Pronounced symptoms 
resulting in marked malnutrition, anemia and general 
debility, or with a serious complication as liver abscess 
warrant a 100 percent rating.  Severe symptoms manifested by 
numerous attacks a year and malnutrition with only fair 
health during remissions warrant a 60 percent rating.  A 30 
percent rating requires moderately severe symptoms with 
frequent exacerbations.  A 10 percent rating requires 
moderate symptoms with infrequent exacerbations.  38 C.F.R. § 
4.114, Diagnostic Code 7323.  The rating schedule provides 
that when an unlisted disability is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

The Board notes the contentions of the veteran that he 
currently suffers from the residuals of his service-connected 
bacillary dysentery.  However, being a layman, he has no 
competence to give a medical opinion on the severity of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Recent private and VA medical records do not reflect specific 
treatment for bacillary dysentery.  As noted, in May 1988, 
the Board remanded the current issue on appeal to the RO for 
the veteran to be afforded a VA examination by a 
gastroenterologist in order to resolve whether or not the 
veteran currently has any active symptoms of bacillary 
dysentery.  That examination revealed that the veteran's 
bacillary dysentery is asymptomatic.  

In light of the medical evidence of record, the Board finds 
that a compensable rating is not warranted as the veteran 
does not currently suffer from the residuals of the bacillary 
dysentery.  

Accordingly, the Board concludes that a compensable 
disability rating for the veteran's service-connected 
bacillary dysentery is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.31, 4.114, Diagnostic Codes 
7322-7323 (1998).

The preponderance of the evidence is against the claim for an 
increased rating for bacillary dysentery.  Thus, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

The claim for an increased rating for service-connected 
bacillary dysentery is denied.








		
	J. CONNOLLY JEVTICH 
	Acting Member, Board of Veterans' Appeals



 

